Title: Thomas Jefferson to Bernard Peyton, 11 November 1819
From: Jefferson, Thomas
To: Peyton, Bernard


					
						Dear Sir
						
							Monticello
							Nov. 11. 19.
						
					
					The period for renewal of my note in the Farmer’s bank being now at hand, I inclose one endorsed as before by my grandson, but requiring the favor of your name also as a town endorser according to the regulations of that bank. not knowing at how many dates days after date they require notes, I have left that blank. our boats which left Milton Oct. 10. are not yet returned, there  not being water enough in the river to float an empty boat. I hope you recieved Cardelli’s box, and that you may have had an opportunity of forwarding it to Washington, as he is very impatient to get it. affectionately yours
					
						
							Th: Jefferson
						
					
				